Citation Nr: 1449535	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  06-35 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a gastrointestinal condition claimed as GERD, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from October 1977 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a hearing at the RO in February 2007.  The hearing did not include testimony regarding the claimed GERD disability.  

The Board previously remanded this matter for additional development in September 2010 and November 2013.  The development ordered in September 2010 included affording the Veteran a VA examination.  The Veteran was afforded a VA examination in January 2011.  The development ordered in November 2013 remand included affording the Veteran a VA examination and requesting information from the Veteran regarding medical records.  The Veteran failed to report for a scheduled VA examination in December 2013.  The Board finds that there has been substantial compliance with the September 2010 and November 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A gastrointestinal disorder to include GERD is not related to service or to a service-connected disability.


CONCLUSION OF LAW

A gastrointestinal disorder to include GERD was not incurred in or aggravated by active service and is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

 As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, VCAA notice letters in December 2005 and November 2013 advised the Veteran of the information and evidence required to substantiate his claim.  The December 2005 letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The November 2013 letter explained how disability ratings and effective dates are determined. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the claims being decided.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran. 

The Veteran was afforded a VA examination in January 2011. When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The claims file and treatment records were reviewed, the Veteran's history was taken, and a complete examination was conducted.  The Board remanded the case in November 2013 to afford the Veteran a VA examination.  The Veteran was scheduled for a VA examination in December 2013 but failed to report for the examination and did not provide any explanation as to why he was absent.  When a claimant fails to report for a scheduled medical examination in an original compensation claim, without good cause, the claim shall be decided based on the evidence of record.   See 38 C.F.R. § 3.655 (2014).

The Board finds that all necessary development has been accomplished, and
therefore appellate review may proceed without prejudice to the Veteran.  See
Bernard v. Brown 4 Vet App 384 (1993).  The RO has obtained the available
relevant records and has provided adequate examinations to the Veteran.  Neither
the Veteran nor his representative has identified, and the record does not otherwise
indicate, any additional existing evidence that is necessary for a fair adjudication of
the claim that has not been obtained.  Hence, no further notice or assistance to the
Veteran is required to fulfill VA's duty to assist the Veteran in the development of
the claim.  Smith v. Gober, 14 Vet App 227 (2000), affd 281 F 3d 1384 (Fed Cir. 2002), Dela Cruz v Principi, 15 Vet App 143 (2001), see also Quartuccio v
Principi, 16 Vet App 183 (2002).

Service Connection for GERD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110; 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, GERD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 
38 C.F.R. § 3.310(a) (2014).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.  Medical evidence also is generally, though not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that GERD is related to service or service-connected disabilities.  In his claim received in October 2005, the Veteran stated that his stomach condition started during service in 1995 or 1996 and has continued since then.  In a September 2013 brief, the Veteran's representative asserted that GERD is proximately caused and/ or aggravated by medications the Veteran takes for his service-connected disabilities, including hydrocodone and cyclobenzaprine. 

The Veteran had active duty service from October 1977 to January 1998.  Service treatment records do not show a diagnoses or treatment of GERD.  Service treatment records reflect various gastrointestinal complaints, including upset stomach and diarrhea.  The Veteran was seen in May 1978 with a complaint of pain in the left lower abdominal quadrant and decreased appetite.  He was diagnosed with irritable bowel syndrome secondary to mild depression.  In July 1991, the Veteran was seen with a complaint of diarrhea and vomiting for two days after a trip to Southern Turkey.  He was diagnosed with diarrhea of unknown etiology, possibly related to a parasite infection or possibly due to gastroenteritis.  In June 1996, the Veteran reported viral syndrome symptoms, including diarrhea.  In February 1997, the Veteran complained of diarrhea and stomach upset, assessed as side effects of erythromycin.  

Post-service treatment records reflect treatment of GERD since 2001.  A February 2001 VA treatment record noted peptic ulcer disease, diagnosed a few months earlier, per the Veteran.  

The Veteran had a VA examination in January 2011.  The VA examiner indicated that the claims file was reviewed.  The examiner noted that the Veteran was seen in July 1991 for evaluation of gastrointestinal complaints of diarrhea and vomiting for 2 days after a trip to Southern Turkey.  The Veteran was given a diagnosis of food poisoning and received intravenous fluids.  The examiner noted that the Veteran's exit examination in November 1997 mentioned complaints of indigestion.  He received Tums at that time.  The examiner noted that the Veteran was seen in February 2001 at the VA with complaints of blood in his stool.  It was noted that an endoscopy in February 2001 showed H.pylori, and the Veteran was treated for HP eradication with antibiotics.  The blood in his stool was felt to be secondary to hemorrhoidal disease.  A sigmoidoscopy at that time was normal.  The Veteran was diagnosed with gastroesophageal reflux disease and was placed on proton pump inhibitors.  The examiner noted that the Veteran had continued on those medications.  
The examiner opined that a diagnosed gastrointestinal disability is less likely than not caused by, or the result of service.  The VA examiner reasoned that the Veteran was evaluated for gastrointestinal complaints in service, but the complaints were for different conditions.  The examiner stated that the Veteran was never diagnosed with gastrointestinal reflux disease.  

The evidence of record does not establish a medical nexus to service.  The Board has considered the Veteran's statements asserting that his stomach symptoms began in service.  A layperson is competent to testify regarding observable symptoms, such as nausea and abdominal pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran, however, is not competent to establish a matter that requires medical knowledge, such as providing an etiological link of his current GERD to service.  

The Board finds that a nexus between current GERD and the Veteran's service-connected disabilities has not been established, either on a direct basis or due to aggravation.  Wallin, supra.  A VA examination was scheduled in December 2013 in order to obtain an opinion regarding secondary service connection, but no opinion was obtained because the Veteran failed to report for the examination.  The Veteran has also not submitted competent medical evidence linking GERD to any service-connected disabilities, including medications used to treat his disabilities.  

For the reasons set forth above, the Board finds that is no competent medical evidence of a nexus between the Veteran's current GERD and service or a service-connected disability.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for GERD. Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to service connection for GERD is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.



ORDER

Service connection for a gastrointestinal disorder to include GERD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


